Citation Nr: 0329943	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the veteran's claim 
of entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  The veteran's claims file 
was subsequently transferred to the RO in Reno, Nevada.

In addition, the veteran, through his representative's 
Informal Hearing Presentation, appears to have raised a claim 
for service connection for a chronic pain disorder, to 
include as secondary to his service-connected disorders.  
However, the record does not reflect any further development 
of this issue, or final adjudication on this matter.  
Therefore, this issue is referred to the RO for appropriate 
action.


REMAND

The veteran claims that he is entitled to a total disability 
evaluation based on individual unemployability as a result of 
his service-connected residuals of a dislocation of the right 
shoulder, residuals of a fracture of the left tibia and 
fibula with a 1/2 inch shortening of the left leg and an ankle 
disability, scar of the forehead, scar of the left leg, and 
healed fracture of the right 5th metatarsal.  A review of the 
record leads the Board to conclude that additional 
development is needed in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to make a decision on the veteran's 
claim at this time.

The Board notes that, while the veteran's appeal was pending, 
there was a significant change in the law pertaining to 
veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  This legislation is applicable to the veteran's 
claim. 

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
acknowledges that the veteran was provided with the statutory 
and regulatory provisions of the VCAA in the January 2002 
statement of the case and a letter notifying him of the 
responsibilities of the VA with regard to a claim of 
entitlement to an increased disability evaluation in August 
2001.  However, the Board notes that notification of the 
regulations, without a discussion of the necessary evidence 
to be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA, as recent decisions by the U.S. Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Court has 
indicated that the VA must satisfy its duty to notify the 
veteran as to what is needed to substantiate his claim and 
its duty to notify the veteran of VA's responsibilities in 
assisting the veteran in the development of his claim of 
entitlement to a TDIU.  As such, the record is entirely 
negative for evidence of consideration of the provisions of 
the VCAA by the RO and the veteran's claim was certified to 
the Board without the veteran being given appropriate notice 
of his rights and responsibilities and VA's responsibilities 
under the VCAA with regard to his claim of entitlement to a 
TDIU.  However, the Board cannot correct this deficiency.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b) 
(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

As a result of the change in the law brought about by the 
VCAA and the lack of proper notification of that change to 
the veteran, the veteran's claim must be remanded to the RO 
to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA and to ensure that 
all duty to notify and duty to assist obligations of the VA 
are met.

Further, a review of the record reveals that the veteran 
perfected his appeal regarding his claim of entitlement to a 
TDIU due to his service-connected disorders in January 2002 
via submission of a VA Form 9 (Appeal to the Board of 
Veterans' Appeals).  At that time, according to the VA Form 9 
and an attached Appeal Hearing Options form, he requested a 
hearing before the Board of Veterans' Appeals in Washington, 
DC.  Nevertheless, the veteran has not been afforded an 
opportunity for such a hearing.

Moreover, the Board observes that the veteran, in a September 
2001 VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA)), 
reported receiving treatment for his service-connected 
disorders at the Fort Wayne, Indiana VA Medical Center.  
However, no VA treatment records have been submitted and 
there is no evidence that the RO attempted to obtain these 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  Accordingly, any additional medical 
records related to the veteran's treatment for his service-
connected disorders should be associated with the veteran's 
claims file.

Furthermore, review of the veteran's claims file indicates 
that it would be helpful in this case to afford the veteran 
an additional VA examination.  The Board observes that the 
veteran was most recently afforded VA examinations in 
September 2001, and that reports of those examinations are 
associated with the veteran's claims file.  Nevertheless, the 
examination reports do not include the objective clinical 
findings necessary to evaluate the veteran's service-
connected residuals of a dislocation of the right shoulder, 
residuals of a fracture of the left tibia and fibula with 1/2 
inch shortening and an ankle disorder, a forehead scar, a 
scar of the left leg, and a healed fracture of the right 5th 
metatarsal under the Schedule for Rating Disabilities, 
including the former and current version of the rating 
criteria for scars.   See 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5262, 5283 
(2003).  See also 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2001); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2003).  

The Board observes that the VA examination reports do not 
provide an objective characterization as to the severity and 
manifestations of the veteran's service-connected disorders.  
In this regard, the examination reports failed to discuss the 
duration and severity of the exacerbations of the veteran's 
right shoulder and left leg disorders and did not account for 
the veteran's varying symptomatology.   With regard to the 
veteran's residuals of a fracture of the left tibia and 
fibula, with shortening of the left leg and ankle disability, 
the medical evidence fails to provide the necessary clinical 
findings required to accurately measure his leg length 
discrepancy or an explanation of any methodology used in 
making such a determination.  Also, the VA examination 
reports did not provide an adequate description of functional 
loss due to pain, weakened movement, and fatigability 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995) (weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled).  Likewise, the VA 
examiners failed to assess the veteran's scars of the 
forehead and left leg in detail, pursuant to the current and 
former versions of the rating criteria.  More significantly, 
the VA examination reports do not provide the necessary 
information to determine whether the veteran's service-
connected residuals of a dislocation of the right shoulder, 
residuals of a fracture of the left tibia and fibula with a 1/2 
inch shortening of the left leg and an ankle disability, scar 
of the forehead, scar of the left leg, and healed fracture of 
the right 5th metatarsal are so severe that it is impossible 
for him to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2003).   In short, the Board cannot render an informed 
decision concerning the level of disability caused by the 
veteran's service-connected disorders in the absence of 
specific medical information.  As such, the Board finds that 
the veteran should be afforded additional VA examinations in 
order to better delineate the veteran's various disorders, 
assess the severity of the veteran's symptomatology and 
manifestations, and to clarify the veteran's functional loss 
due to pain.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c) (VA has an affirmative duty to obtain an examination 
of the claimant at Department health-care facilities if the 
evidence of record does not contain adequate evidence to 
decide a claim).

Additionally, the Board again notes that, after the veteran 
initiated this appeal, the regulations pertaining to the 
evaluation of skin disorders were amended, effective August 
30, 2002.  However, the veteran has not yet been notified of 
the new criteria for evaluating his scars of the forehead and 
left leg.   As such, the Board also requests that the RO 
provide the veteran with a copy of the current criteria for 
rating skin disorders and scars.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  ("where the law or 
regulation changes after a claim has been filed or reopened 
but before . . . the appeal process has been concluded, the 
version most favorable to the appellant should and . . . will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so."), but see Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) 
(Section 3(a) of the VCAA (codified at 38 U.S.C.A. § 5103(a)) 
does not apply retroactively and Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and Holiday v. Principi, 
14 Vet. App. 280 (2001) are overruled to the extent that they 
conflict with Supreme Court and Federal Circuit Court binding 
authority).  In this regard, the Board notes that, after the 
veteran initiated this appeal, the regulations pertaining to 
the evaluation of skin disorders were amended, effective 
August 30, 2002, and that the veteran has not yet been 
notified of the new criteria for evaluating skin disorders.  
See 67 Fed. Reg. 49,590-49,599 (2002).

In addition, the Board notes that pages 18 and 19 of the 
January 2002 statement of the case are missing from the 
veteran's claims file.  Similarly, it is unclear from the 
claims file whether the veteran's copy of the statement of 
the case was complete.  On remand, the RO should associate 
pages 18 and 19 of the January 2002 statement of the case 
with the veteran's claims file so as to assist the Board in 
its adjudication of the veteran's claim.  Likewise, the RO 
should ensure that the veteran received a copy of these 
pages. 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to a TDIU.  The RO 
should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  The RO should contact the veteran 
with regard to the veteran's request for 
a hearing in the VA Form 9, and ascertain 
whether the veteran still desires a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals, and if 
so, what type of hearing.  If the veteran 
still desires a hearing before a Veterans 
Law Judge, the veteran should be 
scheduled for a hearing at the next 
available opportunity.  Thereafter, the 
case should be returned to the Board for 
appellate review.
 
3.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his service-
connected disorders.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
records of this treatment, including, but 
not limited to the veteran's complete 
medical records from the Fort Wayne, 
Indiana VA Medical Center.

4.  The veteran should be afforded the 
following VA examinations in order to 
ascertain the severity and 
manifestations of the veteran's 
residuals of a dislocation of the right 
shoulder, residuals of a fracture of the 
left tibia and fibula with 1/2 inch 
shortening of the left leg and an ankle 
disability, a forehead scar, a scar of 
the left leg, and a healed fracture of 
the right 5th metatarsal:  an orthopedic 
examination by an orthopedist for the 
veteran's right shoulder, left leg, and 
right 5th metatarsal disorders and a 
scar examination by a dermatologist.  

a.  Orthopedic:

The veteran should be afforded a VA 
examination by an orthopedist to 
determine the severity and 
manifestations of his service-
connected residuals of a dislocation 
of the right shoulder, healed 
fracture of the right 5th metatarsal, 
and residuals of a fracture of the 
left tibia and fibula, with 1/2 inch 
shortening of the left leg and an 
ankle disability.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the 
examiner should be accomplished and 
the examiner should review the 
results of any testing prior to 
completion of the report.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate 
the veteran's complaints and findings 
to each diagnosed disorder with the 
pertinent schedular criteria, 
including the schedular criteria for 
rating shoulder, leg, and foot 
disorders, as well as the schedular 
criteria for rating arthritis.  See  
38 C.F.R. § 4.71a, Diagnostic Codes 
5200-5203, 5256-5262, and 5283.  See 
also 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2003).  The 
examiner should provide a medical 
rationale for all conclusions and 
opinions.  

The examiner is requested to review 
the veteran's records with a view 
towards assessing the veteran's 
current level of impairment due to 
his residuals of a dislocation of the 
right shoulder, healed fracture of 
the right 5th metatarsal, and 
residuals of a fracture of the left 
tibia and fibula with a 1/2 inch 
shortening of the left leg and ankle 
disability.  The examiner should 
identify all residuals attributable 
to the veteran's residuals of a 
dislocation of the right shoulder, 
fracture of the right 5th metatarsal, 
and fracture of the left tibia and 
fibula, including any joint, 
muscular, and/or neurological 
residuals.  The examiner should 
report the range of motion 
measurements for the veteran's right 
shoulder and left leg, as well as 
indicate what would be the normal 
range of motion for the particular 
joints.  The examiner must also 
include an explanation as to any 
findings of antalgic gait, absence of 
laxity, nerve or ligament damage, and 
instability due to the veteran's left 
leg disorder, and any findings of 
fixed deformity or stiffness of the 
right shoulder, right 5th metatarsal, 
or left leg.  To the extent possible, 
the VA examiner must provide an 
objective characterization as to 
whether there is any pain, weakened 
movement, or excess fatigability, and 
whether there is likely to be 
additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) fatigability; or (4) 
incoordination.  The examiner should 
describe whether pain found to be 
related to his residuals of right 
shoulder dislocation and residuals of 
a fracture of the left tibia and 
fibula, with shortening of the left 
leg and an ankle disability, 
significantly limits the veteran's 
functional ability, particularly 
during flare-ups or when the joints 
are used repeatedly.  To the extent 
possible, the VA examiner must also 
provide an objective characterization 
as to the duration and severity of 
such exacerbations.  All limitation 
of function must be identified.   If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted in 
the report.  X-rays should be 
performed and, if arthritis of the 
right shoulder, right 5th metatarsal, 
or left leg is present, the examiner 
should discuss the etiology of the 
arthritis.  If ankylosis is present, 
the VA examiner should indicate the 
extent of the ankylosis.  The 
examiner should explain the 
significance of all other x-ray 
findings, as well as indicate the 
nature and significance of any 
neurological or muscular impairment.  

The examiner, in determining whether 
the veteran is capable of obtaining 
and retaining substantially gainful 
employment, should distinguish 
between manifestations and 
impairments related to the veteran's 
residuals of right shoulder 
dislocation, healed fracture of the 
right 5th metatarsal, and residuals of 
a fracture of the left tibia and 
fibula, with shortening of the left 
leg and an ankle disability, and 
those impairments related to the 
veteran's other nonservice-connected 
disabilities.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, and based on this review and 
the findings of the examination, 
provide an opinion as to the extent 
and severity of the veteran's 
residuals of right shoulder 
dislocation, healed fracture of the 
right 5th metatarsal, and residuals of 
a fracture of the left tibia and 
fibula, with shortening of the left 
leg and an ankle disability, and 
whether the veteran is considered 
employable according to 38 C.F.R. 
§§ 4.16 and 4.18.  Any indications 
that the veteran's complaints of pain 
or other symptomatology are not in 
accord with physical findings on 
examination should be directly 
addressed and discussed in the 
examination report.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2003), the claims 
file must be made available to the 
examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of 
this remand, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  

b.	Skin:  

The veteran should be afforded an 
examination of his scars of the 
forehead and of the left leg in order 
to ascertain the nature, severity, 
and manifestations of any scarring 
which may be present.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file and describe the scar in 
detail, with regard to the pertinent 
schedular criteria.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803-
7805 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2003).  
The examiner should comment as to the 
sizes of the scars, whether the scars 
are tender and painful, whether the 
scars are productive of limitation of 
function, whether there is tissue 
loss or damage, whether the scars 
caused changes in the pigmentation of 
the veteran's skin, or whether the 
scars are productive of 
disfigurement.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 
38 C.F.R. § 4.1 (2003), the claims 
file must be made available to the 
examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of 
this remand, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  A 
rationale based on the objective 
medical evidence is requested for all 
opinions and conclusions.

5.  CONTEMPORANEOUSLY, the RO should 
advise the veteran of the former and 
current regulations pertaining to the 
rating criteria for evaluating his 
forehead and left leg scars.

6.  The RO should associate pages 18 and 
19 of the January 2002 statement of the 
case with the veteran's claims file and 
ensure that the veteran's copy of the 
January 2002 statement of the case was 
full and complete.

7.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


